Exhibit 10.3
SUE GOVE
EMPLOYMENT AGREEMENT
WITH
GOLFSMITH INTERNATIONAL HOLDINGS, INC.
     This is an Employment Agreement (this “Employment Agreement”), dated as of
September 29, 2008, entered into between Golfsmith International Holdings, Inc.,
a Delaware corporation (the “Company”), and Sue Gove (“Executive”).
RECITALS:
     WHEREAS, the Company and Executive desire that Executive provide the
Company employment services upon the terms and conditions set forth below.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, the parties, intending to be legally bound, agree as follows:
AGREEMENT:
SECTION 1. TERM OF EMPLOYMENT
     (a) Effective Date. Subject to the terms and conditions set forth in this
Employment Agreement, the Company agrees to employ Executive, and Executive
agrees to be employed by the Company for a three-year period starting upon the
date hereof (such date being the “Effective Date”).
     (b) Term. Subject to earlier termination pursuant to Section 5, the initial
three-year term of this Employment Agreement is subject to automatic one year
extensions starting on the anniversary of the Effective Date and on each
subsequent anniversary date, unless, at least 90 days before any such subsequent
anniversary date, Executive or the Company cancels the automatic extension by
giving written notice to the other party of its election to cancel such
extension, in which case the term of Executive’s employment hereunder shall
terminate as of such anniversary date.
SECTION 2. DEFINITIONS
     “Affiliate” as used in this Employment Agreement is defined in Rule 405
under the Federal Securities Act of 1933, as amended.
     “Cause” means:
     (1) Executive’s (i) fraud, (ii) embezzlement, or (iii) misappropriation of
material funds or other material Property (as defined in Section 6(a)), in each
case involving or against the Company or any of its Affiliates;

 



--------------------------------------------------------------------------------



 



     (2) Executive’s indictment for or conviction of any felony or any crime
which involves dishonesty or a breach of trust;
     (3) Executive’s gross negligence or willful misconduct with respect to the
Company or any of its Affiliates which causes material detriment to the Company
or any of its Affiliates;
     (4) Executive commits a violation of the United States’ Foreign Corrupt
Practices Act of 1977, as amended, and such violation is not cured, or is not
capable of being cured, within thirty days of written notice to Executive from
the Company;
     (5) the debarment of Executive from engaging in contracting or
sub-contracting activities with the United States Government if such debarment
is the result of a final determination by an agency of such government that
Executive knowingly acted in a manner justifying such debarment;
     (6) Executive commits a violation of the Company’s code of ethics or code
of business conduct, including but not limited to the Company’s Code of Business
Conduct and Ethics for Directors, Officers and Employees and Code of Ethics for
Senior Executive and Financial Officers, which the Board of Directors of the
Company reasonably determines makes him no longer able or fit to fulfill her
responsibilities under this Employment Agreement, and which is not cured, or is
not capable of being cured, within thirty days after written notice thereof is
given to the Executive by the Company,
     (7) Executive engages in any material breach of the terms of this
Employment Agreement or fails to fulfill her duties under this Employment
Agreement and such breach or failure, as the case may be, is not cured, or is
not capable of being cured, within thirty days after written notice thereof is
given to the Executive by the Company; or
     (8) Executive (i) is censured by any agency of the United States Government
or (ii) fails to satisfy any requirement of any agency of the United States
Government which the Board of Directors of the Company reasonably determines has
a material and adverse effect on her ability to fulfill her duties under this
Employment Agreement and such failure is not cured within thirty days after
written notice thereof is given to the Executive by the Company.
     “Change of Control” means an event described in Section 2.9(a) of the ISP,
excluding, for this purpose, any acquisition by First Atlantic Capital, Ltd. or
Atlantic Equity Partners III.
     “Competing Business” means any business which designs, distributes, sells
or markets golf equipment and golf related products, or any other business in
which the Company or any of its Affiliates is substantially engaged, (1) at any
time during the Term, or (2) for purposes of the Restricted Period, at any time
during the one-year period immediately preceding the termination of Executive’s
employment hereunder. Notwithstanding the foregoing, a Competing Business shall
not include (i) suppliers of the Company or any of its Affiliates, or (ii) any
entity that receives less than 25% of its

-2-



--------------------------------------------------------------------------------



 



revenue from the retail sales of golf equipment or golf related products, so
long as, in the case of either clause (i) or (ii), Executive does not engage in
the design, distribution, sales or marketing of golf equipment or golf related
products.
     “Date of Termination” means the date that Executive’s employment with the
Company terminates.
     “Disability” means a condition which renders Executive unable (as
determined by the Board of Directors of the Company in good faith after
consultation with a health care provider selected by the Board of Directors of
the Company after good faith consultation with Executive or her legal
representative) to regularly perform her duties hereunder by reason of illness
or injury for a period of more than six consecutive months.
     “Earned Bonus” means the Annual Bonus, determined based on the actual
performance of the Company for the full fiscal year in which Executive’s
employment terminates, that Executive would have earned for such fiscal year had
she remained employed for the entire year, prorated based on the ratio of the
number of days during such year that Executive was employed to 365. Such Earned
Bonus will be determined and paid to Executive (or her estate, if applicable) in
accordance with Section 4(b), if she is entitled to such Earned Bonus under
Section 5(b), Section 5(d) or Section 5(e), as if no such termination had
occurred.
     “Good Reason” means (i) a material and continuing failure to pay to
Executive compensation or benefits (as described in Section 4) that have been
earned, if any, by Executive, (ii) a material reduction in Executive’s
compensation or benefits (as described in Section 4), (iii) a material
reduction, without Executive’s written consent, in Executive’s title, position
or duties, or (iv) any breach by the Company of this Employment Agreement which
is material; provided, however, that the occurrence of any event described in
this sentence may only constitute Good Reason if (a) Executive gives the Company
written notice of her intention to terminate her employment for Good Reason and,
in reasonable detail, of the event constituting grounds for such termination
within sixty (60) days of the occurrence of such event and (b) the relevant
circumstances or conditions are not remedied by the Company within thirty
(30) days after receipt by the Company of such written notice from Executive.
     “ISP” means the Golfsmith International Holdings, Inc. 2006 Incentive
Compensation Plan, in each case as amended from time to time.
     “Release” means a full and final general release agreement executed by
Executive releasing the Company, its affiliated companies, its predecessors,
successors and assigns, and each of their officers, directors, agents, and
employees from any and all claims, with the exception of the Company’s breach of
its post-employment obligations arising under this Employment Agreement.
     “Restricted Period” means the two (2)-year period following the Date of
Termination.

-3-



--------------------------------------------------------------------------------



 



     “Term” means the three-year period following the Effective Date and any and
all subsequent full or partial one-year extensions thereto until terminated
pursuant to the provisions of this Employment Agreement.
SECTION 3. TITLE, POWERS AND DUTIES
     (a) Title. Executive shall be the Executive Vice President and Chief
Operating Officer of the Company.
     (b) Powers and Duties. Executive in fulfilling her duties shall have such
powers as are normally and customarily associated with an executive vice
president and chief operating officer in a company of similar size and operating
in a similar industry, including the power to hire and fire employees of the
Company reporting to Executive and such other powers as authorized by the chief
executive officer of the Company.
     Executive, as a condition to her employment under this Employment
Agreement, represents and warrants that she can assume and fulfill the duties
described in this Employment Agreement without any risk of violating any
non-compete or other restrictive covenant or other agreement to which she is a
party.
     (c) Reporting Relationship. Executive shall report to the chief executive
officer of the Company.
     (d) Full Time Basis. Executive shall serve the Company faithfully and to
the best of her ability and will devote her full business time, energy,
experience and talents to the business of the Company and its Affiliates.
     (e) Geographic Area. Executive shall perform her duties principally in the
Austin, Texas metropolitan area and shall be required to travel outside of that
area as necessary or appropriate to the performance of her duties hereunder.
SECTION 4. COMPENSATION AND BENEFITS
     (a) Annual Base Salary. From the Effective Date until May 14, 2009
Executive’s base salary shall be $400,000 per year. Effective May 15, 2009 (the
“Increase Date”), Executive’s base salary shall be $450,000 per year, which
amount may be reviewed and increased at the discretion of the chief executive
officer or Board of Directors of the Company or any committee of the Board of
Directors of the Company duly authorized to take such action. Executive’s base
salary shall be payable in accordance with the Company’s standard payroll
practices and policies for executives and shall be subject to such withholdings
as required by law or as otherwise permissible under such practices or policies.
     (b) Annual Bonus. During the Term, Executive shall be eligible to receive
an annual performance-based cash bonus (“Annual Bonus”). The maximum Annual
Bonus that Executive may earn is 75% of Executive’s then-current annual base
salary, based on the Company’s attainment of such annual earnings before
interest, depreciation, income tax, and amortization (“EBITDA”) goals as are
established by the Board of Directors of the Company and

-4-



--------------------------------------------------------------------------------



 



communicated to Executive on an annual basis. Any Annual Bonus shall be paid
during the Company’s fiscal year immediately following the fiscal year to which
such Annual Bonus relates and within 60 days following the delivery of the
Company’s independent auditors’ report for such fiscal year.
     (c) Retention Bonus. Executive shall receive a one-time cash bonus of
$50,000 (the “Retention Bonus”), payable on the Increase Date (other than in the
case of termination by the Company with Cause or by the Executive for Good
Reason (as such terms are defined herein)). The Retention Bonus is taxable, and
all regular payroll taxes will be withheld.
     (d) Employee Benefit Plans. Executive shall be eligible to participate, on
terms no less favorable to Executive than the terms for participation of any
other senior executive of the Company, in the employee benefit plans, programs
and policies maintained by the Company in accordance with the terms and
conditions to participate in such plans, programs and policies as in effect from
time to time. The employee benefit plans described in this paragraph shall
include (if and for as long as the Company sponsors such plans):

  (1)   401(k) retirement savings plan;     (2)   disability plan;     (3)  
health plan; and     (4)   ISP.

     (e) Stock Options. On Executive’s start date, which is expected to be
[September 29, 2008], Executive shall receive stock options to purchase 200,000
shares of common stock of the Company. On the Increase Date, Executive shall
receive stock options to purchase 100,000 shares of common stock of the Company.
The exercise price of such options shall be the fair market value at the closing
of the market of such common stock on the grant date of such options. Such
options shall become exercisable in equal annual installments on each of the
first five anniversaries of the grant date of such options, provided, however,
that such options shall become fully exercisable if Executive’s employment is
terminated following a Change of Control. Such options shall be subject to the
terms and conditions set forth in the ISP and the applicable option agreement
granted to Executive under the ISP.
     (f) Vacation. Executive shall have the right to four weeks of vacation
during each successive calendar year period in the Term, which vacation time
shall be taken at such time or times in each such one year period so as not to
materially and adversely interfere with the performance of her duties under this
Employment Agreement. Executive in addition shall have the right to the same
holidays as other employees of the Company.
     (g) Expense Reimbursements. Executive shall have the right to reasonable
expense reimbursements consistent with the Company’s practice immediately prior
to the execution of this Agreement.
     (h) Residence and Transportation Expenses.
     During the first full twelve months of the Term or while Executive
maintains her permanent residence in Dallas, Texas, whichever is shorter, the
Company will pay or reimburse:

-5-



--------------------------------------------------------------------------------



 



(A) reasonable residential rental and living expenses (including meals) incurred
by Executive for her temporary residence in the Austin, Texas, metropolitan
area, and (B) reasonable airfare or mileage incurred by Executive for business
purposes and commuting up to once per week between Austin, Texas and Dallas,
Texas, subject to the Company’s receipt of such appropriate documentation as the
Company may reasonably require and compliance with the Company’s expense
reimbursement policy. For purposes of the preceding sentence, (i) the amount of
such expenses eligible for such payment or reimbursement provided during one
calendar year shall not affect the amount of such expenses eligible for such
payment or reimbursement in any other calendar year, (ii) any such payment or
reimbursement of an eligible expense shall be made on or before the last day of
the calendar year following the calendar year in which such expense was
incurred, (iii) no such payment or reimbursement may be liquidated or exchanged
for another benefit, and (iv) all such payments or reimbursements shall be
treated as separate payments for purpose of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). To the extent any of the foregoing
amounts payable or reimbursed under this Section 4(g) are taxable to Executive,
the Company shall pay Executive an additional cash sum to place Executive in the
same after-tax position Executive would have occupied absent the taxes
attributable to such amounts; provided, however, that any such payment shall be
made by the end of the calendar year next following the calendar year in which
Executive remits such taxes. Executive shall also be eligible to participate in
the Company’s relocation program at the Executive Vice President level when she
relocates to Austin, TX.
     (i) Indemnification. With respect to Executive’s acts or failures to act
during her employment in her capacity as a director, officer, employee or agent
of the Company, Executive shall be entitled to indemnification from the Company,
and to liability insurance coverage (if any), on the same basis as other
directors and officers of the Company.
SECTION 5. TERMINATION OF EMPLOYMENT
     (a) General. The chief executive officer of the Company shall have the
right to terminate Executive’s employment at any time with or without Cause, and
Executive shall have the right to terminate her employment at any time with or
without Good Reason. Except as otherwise provided in this Employment Agreement,
Executive’s participation in and entitlement to all fringe benefits or employee
benefit plans or programs shall cease upon the Date of Termination; however,
nothing in this Employment Agreement is intended to waive or abridge any right
or benefit which was vested under the terms and conditions of the applicable
plan or program on or before the Date of Termination.
     (b) Termination by chief executive officer or Board of Directors without
Cause, by cancellation, or by Executive for Good Reason, or Change of Control.
     (i) If, prior to the occurrence of a Change of Control (A) the chief
executive officer or Board of Directors of the Company terminates Executive’s
employment without Cause or cancels an automatic extension of this Employment
Agreement under Section 1(b), or (B) Executive resigns for Good Reason, in
exchange for Executive executing, delivering and not revoking a Release (such
Release to be delivered on or before the end of the fifty (50) day period
following the Date of Termination), shall pay Executive: (1) her earned but
unpaid base salary and earned but unpaid Annual Bonus for any completed fiscal
year (payable in a lump-sum

-6-



--------------------------------------------------------------------------------



 



within sixty (60) days following the Date of Termination); (2) her Earned Bonus;
and (3) an amount equal to (a) 50% of her then-current total annual base salary
if such termination occurs prior to the 6 month anniversary of the Effective
Date, or (b) 100% of her then-current total annual base salary payable if such
termination occurs at any time between the 6-month anniversary of the Effective
Date and the twenty-four month anniversary of the Effective Date, or (c) 200% of
her then-current total annual base salary if such termination occurs at any time
during the Term after the second annual anniversary of the Effective Date,
payable, commencing no later than sixty (60) days following the Date of
Termination, in equal installments in accordance with the Company’s payroll
procedures during the 6 month, 12 month or 24 month periods immediately
following commencement of such installment payments for each of
Section 5(b)(i)(3)(a), (b) or (c) as applicable. This obligation shall remain in
effect only until Executive accepts other employment.
     (ii) If, on or following the occurrence of a Change of Control, (A) the
chief executive officer or Board of Directors of the Company terminates
Executive’s employment without Cause or cancels an automatic extension of this
Employment Agreement under Section 1(b), or (B) Executive resigns for Good
Reason, the Company, in exchange for Executive executing, delivering and not
revoking a Release (such Release to be delivered on or before the end of the
fifty (50) day period following the Date of Termination), shall pay Executive:
(1) her earned but unpaid base salary and earned but unpaid Annual Bonus for any
completed fiscal year (payable in a lump-sum within sixty (60) days following
the Date of Termination); (2) her Earned Bonus; and (3) an amount equal to 200%
of her then current total annual base salary, payable, commencing no later than
sixty (60) days following the Date of Termination, in equal installments during
a twenty-four month period after commencement of such payments in accordance
with the Company’s payroll procedures. This obligation shall remain in effect
only until Executive accepts other employment. For the avoidance of doubt, if
Executive is entitled to payment under this Section 5(b)(ii), she shall not be
entitled to payment under Section 5(b)(i).
     (iii) In case of a termination or resignation described in Section 5(b)(i)
or 5(b)(ii) the Company shall additionally make any COBRA continuation coverage
premium payments (not only for Executive, but for Executive’s dependents),
either (a) for a six-month period following the Date of Termination if such
termination or resignation occurs at any time prior to the first anniversary of
the Effective Date, or (b) for a twelve-month period following the Date of
Termination if such termination or resignation occurs at any time prior between
the first and second anniversary of the Effective Date, or (c) for a twenty-four
month period following the Date of Termination if such Termination occurs at any
time prior after the second anniversary of the Effective Date, or (d) until
Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer as applicable; provided,
however, that the applicable period of “continuation coverage” for purposes of
COBRA shall be deemed to commence on the Date of Termination.
     (iv) Notwithstanding the provisions of this Section 5(b) or those of
Section 5(d) or 5(e), if the Release has not been executed and delivered as
described in this Section 5(b), or Section 5(d) or 5(e), as applicable, and
become irrevocable within the statutory revocation period, no amounts or
benefits under this Section 5(b), or Section 5(d) or 5(e), as applicable, shall
be or become payable.

-7-



--------------------------------------------------------------------------------



 



     (v) Notwithstanding the foregoing provisions of this Section 5(b) or those
of Section 5(d), to the extent required in order to comply with Section 409A of
the Code, cash amounts that would otherwise be payable under this Section 5(b)
or Section 5(d) during the six-month period immediately following the Date of
Termination shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code, on
the first business day after the date that is six (6) months following the
Executive’s “separation from service” within the meaning of Section 409A of the
Code.
     (c) Termination by the chief executive officer or Board of Directors for
Cause or by Executive without Good Reason. If the chief executive officer or
Board of Directors of the Company terminates Executive’s employment for Cause or
Executive resigns without Good Reason other than on or following the occurrence
of a Change of Control, the Company’s only obligation to Executive under this
Employment Agreement shall be to pay Executive: (i) her earned but unpaid base
salary up to the Date of Termination; and (ii) her earned but unpaid Annual
Bonus for any completed fiscal year, and Executive shall have no right to any
Earned Bonus or any bonus payment prorated for a partial year in which such
termination occurs. The Company shall only be obligated to make such payments
and provide such benefits under any employee benefit plan, program or policy in
which Executive was a participant as are explicitly required to be paid to
Executive by the terms of any such benefit plan, program or policy following the
Date of Termination. For the avoidance of doubt, if Executive is entitled to
payment under this Section 5(c), she shall not be entitled to payment under
Section 5(b).
     (d) Termination for Disability. The Board of Directors of the Company shall
have the right to terminate Executive’s employment on or after the date
Executive has a Disability, and such a termination shall not be treated as a
termination without Cause under this Employment Agreement. If Executive’s
employment is terminated on account of a Disability, the Company, in exchange
for Executive executing, delivering and not revoking a Release (such Release to
be delivered on or before the end of the fifty (50) day period following the
Date of Termination), shall pay Executive, shall:
     (1) pay Executive her base salary through the last day of the month
containing her Date of Termination (payable in a lump-sum within sixty (60) days
following the Date of Termination);
     (2) pay Executive her earned but unpaid Annual Bonus for any completed
fiscal year (payable in a lump-sum within sixty (60) days following the Date of
Termination);
     (3) pay Executive her Earned Bonus for the fiscal year in which the Date of
Termination occurs;
     (4) pay or cause the payment of benefits to which Executive is entitled
under the terms of the disability plan of the Company covering the Executive at
the time of such Disability;

-8-



--------------------------------------------------------------------------------



 



     (5) make such payments and provide such benefits as otherwise called for
under the terms of the ISP and each other employee benefit plan, program and
policy in which Executive was a participant; and
     (6) make any COBRA continuation coverage premium payments (not only for
Executive, but also for Executive’s dependents), for the one year period
following the Date of Termination or, if earlier, until Executive is eligible to
be covered under another substantially equivalent medical insurance plan by a
subsequent employer; provided, however, that the applicable period of
“continuation coverage” for purposes of COBRA shall be deemed to commence on the
Date of Termination.
     (e) Death. If Executive’s employment terminates as a result of her death,
the Company, in exchange for the legal representative of Executive’s estate
executing, delivering and not revoking a Release (such Release to be delivered
on or before the end of the fifty (50) day period following the Date of
Termination), shall:
     (1) pay Executive’s estate Executive’s base salary through the last day of
the month containing the Date of Termination (payable in a lump-sum within sixty
(60) days following the Date of Termination);
     (2) pay Executive’s estate Executive’s earned but unpaid Annual Bonus for
any completed fiscal year (payable in a lump-sum within sixty (60) days
following the Date of Termination);
     (3) pay Executive’s estate Executive’s her Earned Bonus, when actually
determined, for the year in which Executive’s death occurs,
     (4) make such payments and provide such benefits as otherwise called for
under the terms of the each employee benefit plan, program and policy in which
Executive was a participant; and
     (6) make any COBRA continuation coverage premium payments for Executive’s
dependents, for the one year period following Executive’s death or, if earlier,
until such dependents are eligible to be covered under another substantially
equivalent medical insurance plan; provided, however, that the applicable period
of “continuation coverage” for purposes of COBRA shall be deemed to commence on
the Date of Termination.
SECTION 6. COVENANTS BY EXECUTIVE
     (a) Company Property. Executive upon the Date of Termination or, if
earlier, upon the Company’s request shall promptly return all Property which had
been entrusted or made available to Executive by the Company, where the term
“Property” means all records, files, memoranda, reports, price lists, customer
lists, drawings, plans, sketches, keys, codes, computer hardware and software
and other property of any kind or description prepared, used or possessed by
Executive during Executive’s employment by the Company (and any duplicates of
any such

-9-



--------------------------------------------------------------------------------



 



Property) together with any and all information, ideas, concepts, discoveries,
and inventions and the like (including, but not limited to, Confidential
Information as defined in Section 6(c)) conceived, made, developed or acquired
at any time by Executive individually or, with others during Executive’s
employment which relate to the Company, its business or its products or
services.
     (b) Trade Secrets. Executive agrees that Executive shall hold in a
fiduciary capacity for the benefit of the Company and its Affiliates and shall
not directly or indirectly use or disclose any Trade Secret that Executive may
have acquired during the Term of Executive’s employment by the Company, its
Affiliates or any of their predecessors for so long as such information remains
a Trade Secret, where the term “Trade Secret” means information, including, but
not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing or a process
that (i) derives economic value, actual or potential, from not being generally
known to, and not being generally readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and
(ii) is the subject of reasonable efforts by the Company and any of its
Affiliates to maintain its secrecy. This Section 6(b) is intended to provide
rights to the Company and its Affiliates which are in addition to, not in lieu
of, those rights the Company and its Affiliates have under the common law or
applicable statutes for the protection of trade secrets.
     (c) Confidential Information. Executive while employed by the Company or
its Affiliates and at all times thereafter shall hold in a fiduciary capacity
for the benefit of the Company and its Affiliates, and shall not directly or
indirectly use or disclose, any Confidential Information that Executive may have
acquired (whether or not developed or compiled by Executive and whether or not
Executive is authorized to have access to such information) during the Term of,
and in the course of, or as a result of Executive’s employment by the Company or
its Affiliates or their predecessors without the prior written consent of the
Board of Directors of the Company unless and except to the extent that such
disclosure is (i) made in the ordinary course of Executive’s performance of her
duties under this Employment Agreement or (ii) required by any subpoena or other
legal process (in which event Executive will give the Company prompt notice of
such subpoena or other legal process in order to permit the Company to seek
appropriate protective orders). For the purposes of this Employment Agreement,
the term “Confidential Information” means any secret, confidential or
proprietary information possessed by or entrusted to the Company or any of its
Affiliates, including, without limitation, trade secrets, customer or supplier
lists, details of client or consultant contracts, current and anticipated
customer requirements, pricing policies, price lists, market studies, business
plans, operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans (not otherwise included as a Trade Secret under this
Employment Agreement) that has not become generally available to the public
other than through disclosure by Executive, and the term “Confidential
Information” may include, but not be limited to, future business plans,
licensing strategies, advertising campaigns, information regarding customers or
suppliers, executives and independent contractors and the terms and conditions
of this Employment Agreement. The Confidential Information as described above
may be in any form, including, but

-10-



--------------------------------------------------------------------------------



 



not limited to, any intangible form such as unrecorded knowledge, information,
ideas, concepts, mental impressions, or may be embodied in equipment or other
tangible form, such as a document, drawings, photographs, computer code,
software or other printed or electronic media. Notwithstanding the provisions of
this Section 6(c) to the contrary, Executive shall be permitted to furnish this
Employment Agreement to a subsequent employer or prospective employer.
     (d) Non-solicitation of Customers or Employees. (1) Executive (i) while
employed by the Company or any of its Affiliates, shall not, on Executive’s own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or enterprise (other than the Company or one of
its Affiliates), solicit or attempt to solicit on behalf of a Competing Business
customers of the Company or any of its Affiliates, or induce or attempt to
induce any such customers or suppliers of the Company or any of its Affiliates
to cease or reduce business with the Company or any of its Affiliates, or
knowingly interfere with the relationship between any such customer, supplier or
any other business relation and the Company or any such Affiliate, and
(ii) during the Restricted Period shall not, on Executive’s own behalf or on
behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, solicit or attempt to solicit on behalf of a
Competing Business customers of the Company or any of its Affiliates with whom
Executive had contact or made contact within the course of Executive’s
employment by the Company or an Affiliate within the twenty-four month period
immediately preceding the beginning of the Restricted Period, or induce or
attempt to induce any such customers or suppliers of the Company or any of its
Affiliates to cease or reduce business with the Company or any of its
Affiliates, or knowingly interfere with any relationship between any such
customer, supplier or any other business relation and the Company or any such
Affiliate.
     (2) Executive (i) while employed by the Company or any of its Affiliates
shall not, either directly or indirectly, except in the interest of the Company
or any of its Affiliates, call on, solicit or attempt to induce any other
officer, employee or independent contractor of the Company or any of its
Affiliates to terminate his or her employment or relationship with the Company
or any such Affiliate and shall not assist any other person or entity in such a
solicitation (regardless of whether any such officer, employee or independent
contractor would commit a breach of contract by terminating his or her
employment), and (ii) during the Restricted Period, shall not, either directly
or indirectly, call on, solicit or attempt to induce any person who is or,
during the twelve month period immediately preceding the beginning of the
Restricted Period, was an officer, employee or independent contractor of the
Company or any of its Affiliates to terminate his or her employment or
relationship with the Company or any of its Affiliates and shall not assist any
other person or entity in such a solicitation (regardless of whether any such
officer, employee or independent contractor would commit a breach of contract by
terminating his or her employment). Notwithstanding the foregoing, nothing
herein shall prohibit any person from independently contacting Executive about
employment during the Restricted Period provided that Executive does not solicit
or initiate such contact.
     (e) Non-competition Obligation. Executive, while employed by the Company or
any of its Affiliates and thereafter during the Restricted Period will not, for
himself or on behalf of any other person, partnership, company or corporation,
directly or indirectly, acquire any

-11-



--------------------------------------------------------------------------------



 



financial or beneficial interest in (except as provided in the next sentence),
be employed by, or own, manage, operate or control, or become a director,
officer, partner, employee, agent or consultant of, any entity which is engaged
in, or otherwise engage in, a Competing Business. Notwithstanding the preceding
sentence, Executive will not be prohibited from owning less than two percent
(2%) of any publicly traded corporation, whether or not such corporation is in a
Competing Business.
     (f) Nondisparagement.
     During the Term and at all times thereafter, Executive shall not disparage
or defame to third parties the Company or any of its Affiliates or their
respective officers or directors, or their respective employees or owners who
were such employees or owners during the Term, or, during the Term and the
Restricted Period only, their respective customers who were such customers
during the Term. During the Term and at all times thereafter, the Company and
its Affiliates and their respective officers and directors shall not disparage
or defame Executive to third parties. Nothing contained in this Section 6(f)
shall preclude Executive or the Company or any of the Company’s Affiliates from
enforcing her or their respective rights under this Employment Agreement.
     (g) Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this Section 6 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable, fair and equitable in scope, terms and duration, are necessary to
protect the Company’s legitimate business interests and are a material
inducement to the Company to enter into this Employment Agreement.
     (h) Remedy for Breach. Executive agrees that the remedies at law of the
Company for any actual or threatened breach by Executive of the covenants in
this Section 6 would be inadequate and that the Company shall be entitled to
(i) cease or withhold payment to Executive of any severance payments or benefits
described in Section 5 for which she otherwise qualifies under Section 5, and/or
(ii) specific performance of the covenants in this Section 6, including entry of
a temporary restraining order in state or federal court, preliminary and
permanent injunctive relief against activities in violation of this Section 6,
or both, or other appropriate judicial remedy, writ or order, in addition to any
damages and legal expenses which the Company may be legally entitled to recover.
The Company agrees to give Executive, and, if known, Executive’s attorney,
notice of any legal proceeding, including any application for a temporary
restraining order, relating to an attempt to enforce the covenants in this
Section 6 against Executive. Executive acknowledges and agrees that the
covenants in this Section 6 shall be construed as agreements independent of any
other provision of this Employment Agreement or any other agreement between the
Company and Executive, and that the existence of any claim or cause of action by
Executive against the Company, whether predicated upon this Employment Agreement
or any other agreement, shall not constitute a defense to the enforcement by the
Company of such covenants.
     (i) Scope of Covenants.
     The Company and Executive further acknowledge that the time, scope,
geographic area and other provisions of this Section 6 have been specifically
negotiated by sophisticated parties

-12-



--------------------------------------------------------------------------------



 



and agree that they consider the restrictions and covenants contained in this
Section 6 to be reasonable and necessary for the protection of the interests of
the Company and its Affiliates, but if any such restriction or covenant shall be
held by any court of competent jurisdiction to be void but would be valid if
deleted in part or reduced in application, such restriction or covenant shall
apply with such deletion or modification as may be necessary to make it valid
and enforceable.
SECTION 7. MISCELLANEOUS
     (a) Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to the Company shall be
sent to the following address or a more recent address provided in writing by
the Company to Executive:
GOLFSMITH INTERNATIONAL HOLDINGS, INC.,
11000 North IH 35
Austin, TX 78753
Attention: Chief Executive Officer
Facsimile: (512) 821-4829
With a copy to General Counsel at the same address
     Notices and communications to Executive shall be sent to the following
address or a more recent address provided in writing by Executive to the Chair
of the Board of Directors of the Company:
Sue Gove
2830 Miramar Drive
Carrolton, TX 75007
     (b) No Waiver. No failure by either the Company or Executive at any time to
give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Employment Agreement shall be deemed a waiver of
any provisions or conditions of this Employment Agreement.
     (c) Withholding Taxes.
     All amounts payable hereunder shall be subject to the withholding of all
applicable taxes and deductions required by any applicable law.
     (d) Texas Law. This Employment Agreement shall be governed by Texas law
without reference to the choice of law principles thereof. Any litigation that
may be brought by either the Company or Executive involving the enforcement of
this Employment Agreement or any rights, duties, or obligations under this
Employment Agreement, shall be brought exclusively in a Texas state court or
United States District Court in Texas.
     (e) Assignment. This Employment Agreement shall be binding upon and inure
to the benefit of the Company and any successor in interest to the Company or
any segment of such

-13-



--------------------------------------------------------------------------------



 



business. The Company may assign this Employment Agreement to any affiliate or
successor that acquires all or substantially all of the assets and business of
the Company or a majority of the voting interests of the Company, and no such
assignment shall be treated as a termination of Executive’s employment under
this Employment Agreement. Executive’s rights and obligations under this
Employment Agreement are personal and shall not be assigned or transferred.
     (f) Other Agreements. Upon the Effective Date, this Employment Agreement
replaces and merges any and all previous agreements and understandings regarding
all the terms and conditions of Executive’s employment, or other service
provider, relationship with the Company, and this Employment Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.
     (g) Amendment. No amendment to this Employment Agreement shall be effective
unless it is in writing and signed by the Company and by Executive.
     (h) Invalidity. If any part of this Employment Agreement is held by a court
of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement.
     (i) Litigation. In the event that either party to this Employment Agreement
institutes litigation against the other party to enforce her or its respective
rights under this Employment Agreement, each party shall pay its own costs and
expenses incurred in connection with such litigation.

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement in multiple originals to be effective as of the Effective Date.

                  GOLFSMITH INTERNATIONAL HOLDINGS, INC.       EXECUTIVE    
 
               
 
               
By:
  /s/ Martin Hanaka
 
       /s/ Sue E. Gove
 
    
 
  Name: Martin Hanaka       Name: Sue E. Gove    
 
  Title: Chief Executive Officer            
 
                Date: September 29, 2008       Date: September 29, 2008

-15-